In an action for separation, defendant-husband appeals from so much of an order of the Supreme Court, Nassau County, entered November 30, 1967, as awarded plaintiff (1) $100 per week for her support, (2) an interim counsel fee of $5,000 and (3) exclusive possession of the marital residence with a direction that defendant pay the carrying charges, including those for utilities. Order modified, on the law and the facts, by adding to the award for plaintiff’s support a provision that that award is pendente lite. As so modified, order affirmed insofar as appealed from, -without costs. The terms of the award of support for plaintiff should be corrected to state that the award is pendente lite. Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.